Louis D. Levinson,
                                                                  International Financial Group,
                                                                      Inc., Guilford Specialty
                                                                       Group, Inc., Guilford
                                                                   Insurance Company, and The
                                                                                  /s

                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 27, 2015

                                     No. 04-14-00606-CV

  ARGO GROUP US, INC., Colony Management Services, Inc., Colony Insurance Company,
  Colony National Insurance Company, Colony Specialty Insurance Company, Colony Agency
                 Services, Inc., and Argo Group International Holdings, Ltd.,
                                          Appellants

                                               v.

   Louis D. LEVINSON, International Financial Group, Inc., Guilford Specialty Group, Inc.,
            Guilford Insurance Company, and The Burlington Insurance Company,
                                        Appellees

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-09550
                         Honorable Antonia Arteaga, Judge Presiding


                                        ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Patricia O. Alvarez, Justice

       Appellants filed a motion for rehearing and appellees responded. The motion for
rehearing is GRANTED, and this court’s opinion and judgment dated January 14, 2015 are
hereby WITHDRAWN.

       Because the panel believes oral arguments may be of assistance, the above cause has
been re-set for formal submission and oral argument on Thursday, May 21, 2015, 10:30 a.m,
before a panel consisting of Chief Justice Marion, Justice Angelini, and Justice Martinez.

        Arguments will be heard on (1) whether this appeal is moot, and, if not moot, (2) the
merits of the appeal from the trial court’s denial of the request for a temporary injunction.

        Argument is limited to twenty (20) minutes each side and ten (10) minutes for appellants’
rebuttal. If you do not wish to present argument, you must notify this court in writing within
seven (7) days of receiving this notice.
                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of April, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court